                                     Case 1:19-cv-00133-AJ Document 1 Filed 02/06/19 Page 1 of 3


                                                               UNITED STATES DISTRICT COURT
                                                                          FOR THE
                                                                DISTRICT OF NEW HAMPSHIRE

                               Paul Dickey,                                      §
                                                        Plaintiff,               §
                                                                                 §
                                                 v.                              §    Civil Action No. _________________
                                                                                 §
                               Riverbend Community Mental Health, Inc.,          §
                                                  Defendant.                     §


                                                                     NOTICE OF REMOVAL


                                           Pursuant to 28 U.S.C. §§ 1441 and 1446, defendant Riverbend Community Mental

                               Health, Inc. ("Riverbend") files this Notice of Removal of an action pending in the Merrimack

                               County (New Hampshire) Superior Court, (hereinafter "State Court"), and in support hereof state

                               as follows:

                                           1.    Riverbend is the defendant in a civil action brought by plaintiff Paul Dickey (Case

                               No. 217-2019-CV-00015) in the State Court. Therein, plaintiff asserts, inter alia, a claim against

                               Riverbend under the Americans with Disabilities Act of 1990 (the "ADA"), 42 U.S.C. § 12101 et

                               seq. See Complaint at ¶ 1 ("This action is brought by Paul Dickey … against Riverbend

                               Community Mental Health, Inc. … for violation of the Americans with Disabilities Act….").

                                           2.    Copies of all "process, pleadings and orders" received by Riverbend are attached

                               hereto as Exhibit A.

                                           3.    The court has original jurisdiction over this action under 28 U.S.C. § 1331

                               because, as noted, plaintiff asserts that Riverbend violated the ADA, a federal statute. Thus,

                               plaintiff's action arises under the laws of the United States. The court also has supplemental

                               jurisdiction over plaintiff's state law claims pursuant to 28 U.S.C. § 1367. See Brennan v. King,

    Law Of fices of            139 F.3d 258, 263 (1st Cir. 1998).
Sullow ay & Hollis, P.L.L.C.
Concord, N.H. 03301




                               {C1881862.1 }
                                     Case 1:19-cv-00133-AJ Document 1 Filed 02/06/19 Page 2 of 3


                                           4.   Removal of this civil action to the United States District Court for the District of

                               New Hampshire is proper pursuant to 28 U.S.C. § 1441(a) because this is the district "embracing

                               the place" where the State Court action is pending.

                                           5.   Riverbend desires to remove this action to this Court and submit this Notice of

                               Removal in accordance with 28 U.S.C. §§ 1441 and 1446.

                                           6.   This Notice of Removal is timely in that plaintiff's Complaint was filed on

                               January 9, 2019, Riverbend's counsel received a courtesy copy of the Complaint on January 14,

                               2019, and Riverbend's counsel accepted service on its behalf on January 23, 2019. As such, by

                               any measure, this Notice of Removal is filed within 30 days of defendant's "receipt" of plaintiff's

                               Complaint.

                                           7.   Riverbend shall promptly provide written notice of the filing of this Notice of

                               Removal to plaintiff and promptly file a copy of this Notice of Removal with the Clerk of the

                               State Court, as provided by 28 U.S.C. 1446(d).

                                           8.   Pursuant to Local Rule 81.1(c), Riverbend shall request from the Clerk of the

                               State Court true copies of all records and proceedings in the State Court and shall file the same.

                                                                               Respectfully submitted,

                                                                               RIVERBEND COMMUNITY MENTAL
                                                                               HEALTH, INC.

                                                                               By Its Attorneys,
                                                                               SULLOWAY & HOLLIS, P.L.L.C.


                               DATED: February 6, 2019                         By:     /s/ William D. Pandolph, Esq.
                                                                                        William D. Pandolph, Esq. #5579
                                                                                        9 Capitol Street
                                                                                        Concord, NH 03301
                                                                                        (603)223-2800
                                                                                        e-mail: wpandolph@sulloway.com

    Law Of fices of
Sullow ay & Hollis, P.L.L.C.
Concord, N.H. 03301



                                                                                 -2-
                               {C1881862.1 }
                                     Case 1:19-cv-00133-AJ Document 1 Filed 02/06/19 Page 3 of 3


                                                                CERTIFICATE OF SERVICE

                                       I hereby certify that this document filed through the ECF system will be sent
                               electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).


                               DATED: February 6, 2019                       By:     /s/ William D. Pandolph, Esq.
                                                                                      William D. Pandolph, Esq.




    Law Of fices of
Sullow ay & Hollis, P.L.L.C.
Concord, N.H. 03301



                                                                               -3-
                               {C1881862.1 }
